NIMMONS, Judge,
specially concurring.
With the following relatively minor exception, I agree with Judge Shivers’ opinion and disposition.
I agree that the record in this case demonstrates that Mrs. Lockner’s post-trial statement (given by affidavit attached to the motion for reconsideration) was indeed not reasonably discoverable prior to trial. I would, therefore, prefer to have refrained from any discussion regarding the applicability of a possible exception to the rule that a party seeking a new trial on the basis of newly discovered evidence must show that the new evidence was not discoverable prior to trial by the exercise of due diligence.
In all other respects, as above noted, I fully agree with the Court’s opinion.